DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 10-11, 15, 18-20 & 22 are amended. Claims 7-9 are cancelled. Claims 1-6 & 10-22 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 13-14, 18 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2005/0042515 A1) in view of Liu (US 2014/0227432 A1) and Gleason (US 2016/0156066 A1) and evidenced by Sasaki (US 2016/0351873 A1)
Regarding claim 1-5 & 21-22, Hwang teaches an electrode (12) comprising (i) an electrode composition (12a) including an active anode species such as lithium metal, wherein the electrode composition comprises a first surface; and (ii) a passivation layer (12b) having a preferred thickness of 0.3 to 30 µm positioned onto the first surface (Fig. 2; [0016] & [0041]-[0043]), said passivation layer comprising (a) a polymeric material comprising a cross-linked polymer formed from the reaction product of a plurality of monomers including at least one polyfunctional crosslinking monomer comprising at least one free-radically polymerizable acrylate or methacrylate functional group such as ethylene glycol di(meth)acrylate ([0017]-[0018] & [0020]) and at least one monofunctional monomer such as ethylene glycol methyl ether (meth)acrylate ([0024]-[0027]) and (b) at least a first electrolyte such as a lithium salt ([0017] & [0033]-[0035]). Hwang does not include any water in the passivation layer or the composition for forming the passivation layer.										Hwang is silent as to an electrode composition comprising a porous structure having a plurality of pores extending from a first surface of the electrode-composition into a body portion of the electrode-composition, wherein the conformal coating fills at least a portion of the plurality of pores and penetrates into the body portion of the electrode-composition.		Liu teaches an anode comprising an electrode composition including an active anode species such as lithium metal (SLMP), as well as a binder and a conductive agent, which is formed by coating a slurry including the active anode species on a metal current collector followed by drying to remove a solvent from the slurry thereby forming a porous structure having a plurality of pores extending from a first surface of the electrode-composition into a body portion of the electrode composition (Fig. 14; [0053], [0066]-[0067] & [0071]-[0076]).		It would have been obvious to one of ordinary skill in the art, before the effective filing 
Regarding claim 13, Hwang teaches the polymeric material being devoid of fluorine atoms (see monomers forming the polymeric material in the rejection of claim 1 above).
Regarding claim 14, Hwang teaches the electrode not having received an initial charge until after the battery is assembled and thus reads on the present claim from the moment that the electrode is fabricated to the moment of initial charge after battery assembly.
Regarding claim 18, Hwang teaches a method of forming an electrode, comprising:		(i) providing or forming an electrode composition (12a) including an active electrode species such as lithium, wherein the electrode composition comprises a first surface (Fig. 2; [0016] & [0041]-[0043]);											(ii) providing or forming a passivation composition (12b) comprising a mixture of (a) a polymeric material and at least a first electrolyte such as a lithium salt in a liquid medium or (b) .											
Claims 6 & 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2005/0042515 A1) in view of Liu (US 2014/0227432 A1), Gleason (US 2016/0156066 A1) and Pratt (US 2016/0028114 A1).
Regarding claim 6, Hwang as modified by Liu and Gleason teaches the electrode of claim 1 but is silent as to the first electrolyte comprising from about 1% to about 40% by weight of the passivation layer on a dry basis and the polymeric material comprising from about 60% to about 99% by weight of the passivation layer on a dry basis.							Pratt teaches an electrochemical cell comprising an anode including a first passivation layer (i.e NE electrolyte) comprising a first polymeric material and at least a first electrolyte distributed throughout the first polymeric material, with the first passivation layer being positioned between an anode active species and a separator electrolyte composition; a cathode including a second passivation layer (i.e PE electrolyte) comprising a second polymeric material and at least a second electrolyte distributed throughout the second polymeric material, with the second passivation layer being positioned between a cathode active species and the separator electrolyte composition (Figs 1c-d; [0048], [0051], [0091]-[0092] & [0102]). Pratt further teaches the first electrolyte comprising 5 to 30 wt% of the passivation layer on a dry basis with the polymeric material comprising the balance ([0092]).							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include the first electrolyte in an amount of 5 to 30 wt% of the passivation layer on a dry basis in view of increasing the ionic conductivity of the passivation layer as taught by Pratt ([0092]).
Regarding claims 10-12, Hwang as modified by Liu and Gleason teaches the electrode of claim 1, wherein the polymer material comprises the reaction product of (i) the at least one polyfunctional crosslinking monomer including at least two free-radically polymerizable acrylate or methacrylate functional groups and comprising an aliphatic monomer having from about 6 to about 40 carbon atoms such as ethylene glycol di(meth)acrylate and (ii) the at least one .

Claims 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2005/0042515 A1) in view of Yoshino (US 2009/0065730 A1), Liu (US 2014/0227432 A1) and Gleason (US 2016/0156066 A1) and evidenced by Sasaki (US 2016/0351873 A1).
Regarding claims 15 & 17, Hwang teaches an electrochemical cell (1) comprising (i) an anode (12) comprising an active anode species (12a); (ii) a cathode (3) comprising an active cathode species; and (iii) a separator electrolyte composition (4) positioned between and in .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2005/0042515 A1), Liu (US 2014/0227432 A1), Gleason (US 2016/0156066 A1) and Yoshino (US 2009/0065730 A1), as applied to claims 15 & 17 above, and further in view of Pratt (US 2016/0028114 A1).
Regarding claim 16, Hwang as modified by Liu, Gleason and Yoshino teaches the electrochemical cell of claim 15 but is silent as to the cathode including a passivation layer comprising a second polymeric material and at least a second electrolyte distributed throughout the second polymeric material, the second passivation layer being positioned directly or indirectly between the active cathode species and the aqueous-based electrolyte composition.		Pratt teaches an electrochemical cell comprising an anode including a first passivation layer (i.e NE electrolyte) comprising a first polymeric material and at least a first electrolyte distributed throughout the first polymeric material, with the first passivation layer being positioned between an anode active species and a separator electrolyte composition; a cathode including a second passivation layer (i.e PE electrolyte) comprising a second polymeric material and at least a second electrolyte distributed throughout the second polymeric material, with the second passivation layer being positioned between a cathode active species and the separator .   
											 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2005/0042515 A1) in view of Liu (US 2014/0227432 A1), Gleason (US 2016/0156066 A1) and Choi (US 2017/0018800 A1).
Regarding claim 19, Hwang as modified by Liu and Gleason teaches the method of claim 18, comprising drying or radically curing the liquid containing pre-passivation layer comprises radically curing an aqueous composition of the mixture of monomers, and wherein the mixture of monomers comprises at least one polyfunctional crosslinking monomer including at least two free-radically polymerizable functional groups, and at least one monofunctional monomer	 but is silent as to an aqueous composition. 									Choi teaches a method of forming an electrode including a passivation layer, the method comprising radically-curing an aqueous composition to form a passivation layer comprising a cured polymeric material and a first electrolyte on a first surface of an anode ([0117]-[0119]).		It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to form the passivation of Hwang by radically curing an aqueous composition of the mixture of monomers because water can be suitably included as a solvent along with an organic solvent for forming a passivation by radically-curing a composition prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2005/0042515 A1) in view of Liu (US 2014/0227432 A1), Gleason (US 2016/0156066 A1), Yoshino (US 2009/0065730 A1) and Eichinger (US 20140017547 A1) and evidenced by Sasaki (US 2016/0351873 A1).
Regarding claim 20,  Hwang teaches a method of forming an electrochemical cell comprising:													(i) providing or forming an electrode composition (12a) including an active electrode species such as lithium, wherein the electrode composition comprises a first surface (Fig. 2; [0016] & [0041]-[0043]);											(ii) providing or forming a passivation composition (12b) comprising a mixture of (a) a polymeric material and at least a first electrolyte such as a lithium salt in a liquid medium or (b) monomers and at least a first electrolyte in a liquid medium (Fig. 2; ([0017] & [0033]-[0035]);		(iii) coating at least a portion of the first surface with the passivation composition to provide a liquid-containing pre-passivation layer on at least a portion of the first surface ([0040]), and												(iv) at least one of drying or radically-curing the liquid-containing pre-passivation layer to form a passivation layer comprising a dry mixture of a cured polymeric material and the first electrolyte, wherein the cured polymeric material is defined by a cross-linked polymer formed from the reaction product of a plurality of monomers including at least one polyfunctional prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. It . 
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 15, 18 & 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments of claim 1, 15, 18 & 20 has prompted a new a new ground of rejection as shown above. As instantly claimed, the subject matter of claims 1 & 18 is found to be obvious over the combined teachings of Hwang, Liu and Gleason with claim 15 found obvious in view of Yoshino and claim 25 rendered obvious over Yoshino and Eichenger.					Thus, in view of the foregoing, claims 1-6 & 10-22 stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727